PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CLOUDMINDS (BEIJING) TECHNOLOGIES CO., LTD. et al.
Application No. 16/844,859
Filed: 9 Apr 2020
For: ROBOT

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition for revival of an application abandoned for patent abandoned unintentionally under 37 CFR 1.137(a) filed June 28, 2022.


Relevant Procedural History

This application became abandoned on February 1, 2022, for failure to submit an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each inventor (for any inventor for which a compliant oath, declaration, or substitute statement had not been submitted) no later than the date the issue fee was paid on January 31, 2022, as required by the Notice Requiring Inventor’s Oath or Declaration of November 2, 2021. On February 3, 2022, the Office issued a Notice of Abandonment.

On February 11, 2022, applicants filed a “Request to withdraw the holding of abandonment 37 C.F.R. 1.181,” which was dismissed by the decision issued on June 16, 2022. 

On June 28, 2022, applicants filed the present petition for revival of an application abandoned for patent abandoned unintentionally under 37 CFR 1.137(a), accompanied by a reply to the Notice Requiring Inventor’s Oath or Declaration of November 2, 2021, a $2100 petition fee as set forth in § 1.17(m), and a statement of unintentional delay. 

On July 12, 2022, applicants filed a “PETITION TO EXPUNGE PETITION FOR REVIVAL OF ABANDONED APPLICATION FILED JUNE 28, 2022 UNDER 37 CFR 1.59” and a request for refund of the $2100 petition fee under § 1.17(m).

On July 22, 2022, applicants filed a petition requesting reconsideration of the June 16, 2022 petition decision and withdrawal of holding of abandonment. On August 19, 2022, the Office issued a decision dismissing the petition to withdraw holding of abandonment filed on July 22, 2022, and informing applicants the application remains abandoned.

On August 25, 2022, the Office issued a decision dismissing the petition to expunge and the request for refund of the $2100 petition fee filed on July 12, 2022.


Petition under 37 CFR 1.137(a)

A grantable petition under 37 CFR 1.137(a) must be accompanied by the following: 

The reply required to the outstanding Office action or notice, unless previously filed;
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The Office is requesting that applicants provide an explanation as to why the Office should not consider the filing of the “PETITION TO EXPUNGE PETITION FOR REVIVAL OF ABANDONED APPLICATION FILED JUNE 28, 2022 UNDER 37 CFR 1.59” and a request for refund of the petition fee of $2100 under § 1.17(m) on July 12, 2022,1 intentional delay resulting from a deliberate course of action chosen by applicants. Intentional delay in seeking the revival of an abandoned application precludes relief under 37 CFR 1.137(a). The Office reserves the authority to require further information where there is a question as to whether the entire delay was unintentional. Applicants bear the burden of proof to establish that the entire delay from the due date for the reply until the filing of a grantable petition under 37 CFR 1.137(a) was unintentional within the meaning of 35 U.S.C. 27  and 37 CFR 1.137.

The legislative history of Public Law 97-247, § 3, 96 Stat. 317 (1982), reveals that the purpose of the unintentional delay revival provision is to permit the Office to have discretion to revive abandoned applications in appropriate circumstances, but places a limit on this discretion by prohibiting the granting of a petition under 37 CFR 1.137(a) (accompanied by the requisite petition fee) where the abandonment or delay in revival was intentional. See MPEP 711.03(c)(II)(C)-(D). A delay resulting from a deliberately chosen course of action on the part of the applicants is not an "unintentional" delay within the meaning of 37 CFR 1.137. Further, an intentional course of action is not rendered unintentional when, upon reconsideration, applicants change their minds as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477 (Comm’r Pat. 1988). “An intentional delay resulting from a deliberate course of action chosen by the applicant is not affected by: (A) the correctness of the applicant’s (or applicant’s representative’s) decision to abandon the application or not to seek or persist in seeking revival of the application; (B) the correctness or propriety of a rejection, or other objection, requirement, or decision by the Office; or (C) the discovery of new information or evidence, or other change in circumstances subsequent to the abandonment or decision not to seek or persist in seeking revival.” MPEP 711.03(c)(II)(D).


Conclusion

The petition under 37 CFR 1.137(a) is dismissed. The application remains abandoned.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)” (or petition form PTO/SB/64). This is not a final agency action within the meaning of 5 U.S.C. 704. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web


Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
    

    
        1 MPEP 711.03(c)(II)(B) provides, in pertinent part:
        
        The phrase "[o]n filing" in 35 U.S.C. 41(a)(7)  means that the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.137. See H.R. Rep. No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 ("[t]he fees set forth in this section are due on filing the petition"). Therefore, the Office: (A) will not refund the petition fee required by 37 CFR 1.17(m), regardless of whether the petition under 37 CFR 1.137 is dismissed or denied (unless there are exceptional circumstances as determined by the Director); and (B) will not reach the merits of any petition under 37 CFR 1.137 lacking the requisite petition fee.